Appeal by a non-insured employer from an. award of the State Industrial Board in favor of claimant. The employer was engaged in conducting a livery stable in the borough of Bronx, New York city, and employed claimant as a night man. Claimant received one dollar per night for his services and in addition thereto the employer paid him a certain amount per week for his insurance and permitted him to sleep on the premises. On May 19, 1936, claimant was injured while in the regular course of his employment. The sole question on this appeal is the contention of appellant that claimant’s injuries were sustained solely by reason of his intoxication. That issue presented only a question of fact and the finding of the State Industrial Board in claimant’s favor is conclusive. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.